Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

This AMENDMENT NO. 1 (this “Amendment No. 1”), effective as of June 1, 2020, by
and between Coty Inc., a Delaware corporation (the “Company”), and KKR Rainbow
Aggregator L.P., a Delaware limited partnership (the “Investor”) amends the
Investment Agreement, dated as of May 11, 2020, by and among the Company and the
Investor (the “Investment Agreement”). Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Investment
Agreement.

WHEREAS, the Company and Investor have entered into the Investment Agreement;
and

WHEREAS, pursuant to and in accordance with Section 8.01 of the Investment
Agreement, the parties hereto desire to amend the Investment Agreement as set
forth in this Amendment No. 1.

NOW, THEREFORE, in consideration of the promises, and the mutual
representations, warranties, covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1.    Section 2.03(a) of the Investment Agreement is hereby amended and restated
in its entirety as follows:

“Section 2.03. Second Closing. (a) On the terms of this Agreement, an additional
closing of the Purchase (the “Second Closing”) shall occur at 10:00 a.m. (New
York City time) on July 31, 2020 or at such other place, time and date as shall
be agreed between the Company and the Investor (the “Second Closing Date”) and
shall be conducted remotely via the electronic exchange of documents and
signatures, provided that the conditions to the Second Closing set forth in
Article VI of this Agreement shall have been satisfied or, to the extent
permitted by applicable Law, waived by the party entitled to the benefit thereof
prior to such date (other than those conditions that by their nature are to be
satisfied at the Second Closing, but subject to the satisfaction or waiver of
those conditions at such time).”

2.    The reference in Section 5.21(d) of the Investment Agreement to “the
Initial Closing” shall be replaced with “the Second Closing”.

3.    The parties hereto hereby agree that (i) the condition set forth in
Section 6.04(a) of the Investment Agreement was satisfied as of the execution of
the valid and binding purchase and sale agreement in respect of the Wella Sale
by and among the Company, Coty International Holding, B.V. and Rainbow UK Bidco
Limited on June 1, 2020 and (ii) for the avoidance of doubt, for all purposes
(including the Conversion Rate and the Dividend Rate (each as defined in the
Certificate of Designations)) under the Certificate of Designations of Series B
Convertible Preferred Stock, Par Value $0.01, of the Company, as filed by the
Company with the Secretary of State of the State of Delaware on May 26, 2020
(the “Certificate of Designations”), the Wella Condition (as defined in the
Certificate of Designations) was satisfied on or prior to the Step-up Date (as
defined in the Certificate of Designations).

4.    The reference in Section 7.01(b) to “July 31, 2020” shall be replaced with
“August 3, 2020”.



--------------------------------------------------------------------------------

5.    From and after the date of this Amendment No. 1, references in the
Investment Agreement to the “Agreement” shall be deemed to refer to the
Investment Agreement as amended hereby unless the context otherwise requires,
and references in the Investment Agreement to the “date hereof” or the “date of
this Agreement” shall be deemed to refer to May 11, 2020.

6.    Except as otherwise expressly provided herein, all of the terms and
conditions of the Investment Agreement remain unchanged and continue in full
force and effect. This Amendment No. 1 is limited precisely as written and shall
not be deemed to be an amendment to any other term or condition of the
Investment Agreement or any of the documents referred to therein. This Amendment
No. 1 shall be deemed to be in full force and effect from and after the
execution of this Amendment No. 1 by the parties hereto as if the amendments
made hereby were originally set forth in the Agreement.

7.    Sections 8.01 through 8.12 (inclusive) of the Investment Agreement shall
apply mutatis mutandis to this Amendment No. 1.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.

 

COTY INC. By:  

/s/ Pierre-André Terisse

Name:   Pierre-André Terisse Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

KKR RAINBOW AGGREGATOR L.P. By: KKR Rainbow Aggregator GP LLC, its general
partner By:  

/s/ Matthew Ross

Name:   Matthew Ross Title:   Vice President

 

[Signature Page to Amendment No. 1]